Citation Nr: 0611996	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  05-14 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to special monthly compensation on account of 
being housebound.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Given a review of the record as well as the personal hearing 
testimony, the Board finds that the appeal must be remanded 
to obtain the veteran's records from the Social Security 
Administration, as well as his post-March 2004 treatment 
records from the Beckley and Richmond VA Medical Centers.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2005).  

Given the requirements of 38 C.F.R. § 3.350(i) (West 2002 & 
Supp. 2005) and the personal hearing testimony, on remand the 
veteran must also be afforded psychiatric and neurological VA 
examinations to determine the current severity of his service 
connected generalized anxiety disorder and skull defect of 
the left parietotemporal area secondary to removal of a 
eosinophilic granuloma.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  Given the above development, he must also be 
afforded another special monthly compensation examination.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the increased ratings claims on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The RO should obtain from the Beckley 
and Richmond VA Medical Centers the 
veteran's post-March 2004 treatment 
records.  If any pertinent records are 
not available that fact must clearly be 
documented in the claims files and a 
written unavailability memorandum must be 
prepared and added to the record. 

3.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the veteran's claim 
for Social Security disability benefits 
including copies of any recent 
examinations that may have been held in 
connection with his continued entitlement 
to these benefits.  If the search for 
records yields negative results that fact 
should clearly be documented in the 
claims file and a written unavailability 
memorandum must be prepared and added to 
the claims folders.  

4.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychological testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating a generalized anxiety 
disorder, the examiner is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of his service-connected 
generalized anxiety disorder.  The 
examiner must differentiate between the 
adverse symptomatology caused by the 
service connected generalized anxiety 
disorder and other non service connected 
psychiatric disorders such as depression 
secondary to stroke residuals.  If it is 
not possible to differentiate between the 
adverse symptomatology, the examiner 
should so state.  The examiner must 
assign a Global Assessment of Functioning 
(GAF) score.

5.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination.  The claims folders are to 
be provided to the physician for review 
in conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating a skull defects, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
his adverse symptomatology.  In this 
regard, the examiner should differentiate 
between the adverse symptomatology caused 
by the service connected skull defect of 
the left parietotemporal area secondary 
to removal of an eosinophilic granuloma 
from that caused by other non service 
connected disorders such as his stroke.  
If it is not possible to differentiate 
between the adverse symptomatology, the 
examiner should state so.

6.  After conducting both the psychiatric 
and neurological examinations, the 
veteran should be scheduled for a house 
bound and aid and attendance examination.  
The claims folders are to be provided to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of each of his 
service-connected disorders.  In this 
regard, the examiner must differentiate 
between the adverse symptomatology caused 
by the service connected disorders and 
other non service connected disorders 
such as his stroke.  If differentiation 
is not possible the examiner should state 
so.  In considering whether the appellant 
is housebound or in need of aid and 
attendance the examiner may only consider 
the impact of the service connected 
anxiety, hearing loss, skull defect and 
tinnitus.  No nonservice connected 
disorder may be considered. 

7.  The RO should review the examination 
reports to ensure complete compliance 
with the directives of this REMAND.  If 
they are deficient in any manner, the RO 
must implement corrective procedures at 
once.  

8.  If while in remand status, additional 
evidence or information received triggers 
a need for still further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken by VA.  38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  

9.  Thereafter, the RO must readjudicate 
the veteran's claims.  The RO is to make 
a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any of the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since 
the July 2005 supplemental statement of 
the case and any evidence not received, 
as well as all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


